Citation Nr: 1333765	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  11-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C. § 1151 for a hiatal hernia, and if so, whether the claim should be granted.  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to May 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA


REMAND

It appears from a November 2011 statement from the Veteran that she has applied for benefits from the Social Security Administration (SSA).  Since records in the possession of the SSA could be supportive of the Veteran's claim, further development to obtain those records is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of the records associated with the Veteran's claim for SSA disability benefits.  

2.  Undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claim.

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide her with a supplemental statement of the case and afford her the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

